DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 25 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patents no. US 10,613,236, 10,274,616, and 10,901,099 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Koschan et al. (“A comparison of the effect of Ca2+ codoping in cerium doped GSO with that of LSO and YSO”, cited by Applicant) discloses a series of cerium-doped scintillators (section 2.1, Table 1) comprising cerium and/or calcium dopants (Table 1), including an LSO (Ln2SiO5, section 2.1) matrix, wherein the decay time is disclosed to be 35 ns (Table 2).
With respect to claim 1, Koschan does not disclose the claimed combination of a scintillation crystal comprising a formula of Lu(1-x)YxSiO5: Ac, Me, wherein: Ac is a first dopant and has a first atomic concentration in the scintillation crystal of at least 20 atomic ppm based on a total rare earth content in the scintillation crystal, wherein the first dopant is Ce, Pr, Tb, or any combination thereof; Me is a second dopant and includes Ca and has a second atomic concentration that does not exceed 200 ppm atomic based on a total rare earth content of the scintillation crystal; wherein 0 < x < 1; and the scintillation crystal has a decay time of no greater than 40 ns.
With respect to claim 13, Koschan does not appear to disclose or reasonably suggest: a scintillation crystal comprising a formula of Lu(1-)YxSiO5:Ce, Ca, wherein: Ce has a first atomic concentration in the scintillation crystal of at least 20 atomic ppm based on a total rare earth content in the scintillation crystal; Ca and has a second atomic concentration that does not exceed 200 ppm atomic based on a total rare earth content of the scintillation crystal; wherein 0 < x < 1; and the second atomic concentration divided by the first atomic concentration is in a range of 0.4 to 2.5.
With respect to claim 20, Koschan does not appear to disclose or reasonably suggest: a scintillation crystal comprises a formula of Lu(1-x)YxSiO5:Ac, Me, wherein: Ac is a first dopant and has a first atomic concentration in the scintillation crystal of at least 20 atomic ppm based on a total rare earth content in the scintillation crystal, wherein the first dopant is Ce, Pr, Tb, or any combination thereof; Me is a second dopant and includes Ca and has a second atomic concentration that does not exceed 200 ppm atomic based on a total rare earth content of the scintillation crystal; wherein 0 < x < 1; and the second atomic concentration divided by the first atomic concentration is in a range of 0.4 to 2.5.
Claims 2-12 and 14-19 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        28 April 2022